 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDC S McCrossan, Incorporated and Thomas JHaak. Case 18-CA-733928 September 1984SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 8 February 1983, the National Labor Rela-tions Board issued its Decision and Order in theabove-entitled proceeding 1 finding, inter aim, thatthe Respondent violated Section 8(a)(3) and (1) ofthe Act by unlawfully laying off employee ThomasJ Haak The Board ordered that the discriminateebe made whole for any loss of earnings suffered byreason of the discrimination practiced against himA dispute having arisen over the amount ofbackpay due the discnmmatee and pursuant to abackpay specification and appropriate notice issuedby the Regional Director for Region 18, a hearingthereafter was held before Administrative LawJudge Elbert D Gadsden for the purpose of deter-mining the amount of backpay due the discrimina-tee On 29 May 1984, the judge issued the attachedsupplemental decision in this proceeding Thereaf-ter, the Respondent filed exceptions and a support-ing brief and the General Counsel filed an answer-ing brief to the Respondent's exceptionsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the supplemental deci-sion and the record in light of the exceptions andbriefs and has decided to affirm the judge's rulings,1 266 NLRB 115 Chairman Dotson did not participate in that proceeding2 The Respondent has excepted to some of the judge s credibility findings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Prvducts, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cif 1951)We have carefully examined the record and find no basis for reversingthe findingsThe Respondent has requested oral argument The request is denied asthe record, exceptions, and bnefs adequately present the issues and thepositions of the partiesIn adopting the judge s finding regarding the selection of employeeErdahl to represent the discnnunatee's backpay, we note that employeeErdahl was not chosen solely because he had worked on the 1-94 Projectfor a period longer than any other crane operator Erdahl was selectedbecause he began working on the project at approximately the same timeas the discnminatee was regularly employed and was the only crane operator who continued to work throughout the backpay penod Further,the Respondent failed to show that Erdahl was not an appropriate selec-tion to determine backpay owing the discnminateeIn reviewing the backpay specification, we note that the amount duethe Central Pension Fund for the third quarter of 1981 should be correct-ed to $72, thus bringing the total amount due for the backpay period to$751 We correct the backpay specification accordinglyfindings,2 and conclusions and to adopt the recom-mended Order 3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, C SMcCrossan, Incorporated, Osseo, Minnesota, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the Order3 In adopting the judge's decision, we do not rely on his charactenzanon that because Haak's tenure on the City Center project was of shortduration and he did not receive the same amount of income as he wouldhave received on the 1-94 Project, the Board left the question as towhether the difference in jobsites resulted in Haak having been reinstatedto a job that was an inadequate reinstatement" We note that theBoard simply left the issue of whether the reinstatement was adequate tocompliance 266 NLRB 115, fn 2In addition, we note that the judge made several Inadvertent factualerrors The judge found that had Haak been reinstated on the 1-94Project, he would have enjoyed continuous employment from the date ofthe Board's Order to November 1983 We note that although the 1-94Project continued through the spring of 1983, there were no crane operator jobs available at the project site after November 1982Also, the judge found that Haak had been an employee of the Respondent from 15 to 30 years We note that the discnmmatee had beenemployed by the Respondent for 20 years These inadvertent errors donot affect the resultSUPPLEMENTAL DECISIONSTATEMENT OF THE CASEELBERT D GADSDEN, Administrative Law JudgePursuant to a February 8, 1983 Decision and Order ofthe National Labor Relations Board in Case 18-CA-7339, directing C S McCrossan, Incorporated (the Re-spondent), to make whole a discharged employee forlosses occasioned by the Respondent's unfair labor prac-tices in violation of Section 8(a)(1) and (3) of the Act,and a controversy having arisen over the amount ofbackpay due under the terms of the Board's Order, theRegional Director of the National Labor RelationsBoard for Region 18 issued a backpay specification andnotice of hearing on September 29, 1983, alleging theamount of backpay due under the Board's OrderThe Respondent filed an answer on September 29,1983, setting forth a general denial and affirmatively al-leging that the discriminatee, Thomas J Haak, was rein-stated by Respondent on May 18, 1981, and that theproper backpay period commences on May 5, 1981, andends on May 15, 1981, that the earnings due discrimina-tee is $962 56, with contributions having been made tothe health, welfare, and apprenticeship funds, togetherwith interest, and less withholding for state and Federaltaxes, and that the discnminatee was successively re-placed on the job by two crane operators, respectively,and that said individual operators earnings are the appro-priate measure of earnings that the discriminatee wouldhave received, if the backpay period is deemed to haveextended beyond May 19, 1981, as the Charging Partyalleges272 NLRB No 61 415The hearing in the above matter was held before me inMinneapolis, Minnesota, on January 18, 1984 Briefs havebeen received from counsel for the General Counsel andcounsel for the Respondent, respectively, which havebeen carefully consideredOn the entire record in this case and from my observa-tion of the witnesses, I make the followingFINDINGS OF FACTI BACKPAY SPECIFICATIONOn February 8, 1983, the Board issued a Decision andOrder finding that Respondent violated Section 8(a)(1)and (3) of the Act, by discharging employee ThomasHaak An unresolved residual issue in the proceedingwas whether Respondent fully reinstated Haak when itreemployed him on a project other than the 1-94 projectfrom which he had been discharged May 5, 1981 Theparties agreed by stipulation that there is a persisting dis-pute between them about the amount of bakckpay towhich Haak is entitled, and that the issue should be sub-mitted for a hearing in a backpay compliance proceed-ingThere is no dispute that Haak, who was discharged byRespondent on May 5, 1981, from the 1-94 project was,in fact, reinstated by Respondent on the City Centerproject on May 18, 1981 However, because Haak'stenure on the City Center project was of short durationand he did not receive the same amount of income as hewould have received on the 1-94 project, the Board leftthe question as to whether the difference in jobsites (CityCenter project versus 1-94 project) resulted in Haakhaving been reinstated to a job that was not only differ-ent but not the equivalent of the 1-94 job and, therefore,constituted an inadequate reinstatement of Haak Re-spondent contends the backpay period began on May 6,1981, and ended on May 18, 1981, and the ChargingParty contends the backpay period begins on May 6,1981, and ends on September 6, 1982, because Haak'semployment on several jobsites, other than 1-94, were in-terrupted several times and were for short periods oftime, ranging from 2 to 3 monthsIn preparing the backpay specification for ThomasHaak, James Miller, compliance supervisor for Region18, testified that he looked at earnings from crane opera-tor Vernon D Erdahl's timesheets for daily crane opera-tors, printouts of card hours of employees, the payrollregister, pension reports, which showed hours reportedby Respondent for crane operators, and employee MasterFile Listings He said he selected crane operator Erdahlas a representative employee of Haak because Erdahlwas on the 1-94 project longer than any other crane op-erator Haak himself has been in the Respondent'semploy, with intermittent breaks in employment, for 15to 30 years Compliance Officer Miller further testifiedthat the Board generally utilizes one of four formulas todetermine backpay and he described those formulas asfollows(1)Average earnings of backpay claimant duringa reasonable period of time prior to the backpaypay period(2)Average hours of work of backpay claimantduring a reasonable period of time prior to thebackpay period(3)Average earnings or hours of work of a re-placement employee(4)Average hours of earnings of a representativeemployee or a group of employeesMr Miller said he selected the fourth formula as mostappropriate in Haak's case because the first two formulascould not apply because Haak had been employed onprojects other than the 1-94 project during a representa-tive period, prior to the backpay period, and that no spe-cific employee had been particularly hired to replacehim Consequently, he testified, the third formula wasnot feasible Thus, he utilized the average earnings ofVernon Erdahl as a representative employee and accord-ingly prepared the following backpay specificationQtrErdahl's GrossBackpayHank's NetInterimEarningsHaak's NetBackpayHealth &Pension FundWelfareContribution toContributions toCentral PensionUnionFundApprenticeshipContribution toUnion19812$4,853$4,646$207$37$23$2 -37,0975,6421,45511271645,8733,6673,20628420915198215,92405,9244183082226,9575,4531,5046753437,8296,2671,562113865Total$13,858*$1,031$750$54* Net backpay figure does not include interestIn its answer to the backpay specification, Respondentdoes not dispute the appropriateness of the formula ap-plied in the backpay specification but contends that craneoperator Erdahl was not a representative employee ofHaak, because he had been replaced successively by op-erators Green and Ryan, respectively, whose earningsare an appropriate measure of Haak's earnings, if thebackpay period extends beyond his date of reinstatement(May 18, 1981) Because Respondent's answer to thebackpay specfication did not specifically plead in detail 416or explain its contention as required by Section 102 54(b)and (c) of the Board's Rules and Regulations, counsel forthe General Counsel's objection to Respondent introduc-ing any evidence in support of its contention was sus-tained Three States Trucking, 252 NLRB 1088 (1980),and Airport Service Lines, 231 NLRB 1272 (1977)Section 102 54(b) provides in part as followsif the respondent disputes either the accuracyof the figures in the specification or the premises onwhich they are based, he shall specifically state thebasis for his disagreement, setting forth in detail hisposition as to the applicable premises and furnishingthe appropriate supporting figuresRule 102 54(c) provides as follows(c) Effect of failure to answer or to plead specifical-ly and in detail to the specification ŠIf the respond-ent fails to file any answer to the specificationwithin the time prescribed by this section, theBoard may, either with or without taking evidencein support of the allegations of the specification andwithout notice to the respondent, find the specifica-tion to be true and enter such order as may be ap-propriate If the respondent files an answer to thespecification in the manner required by subsec-tion (b) of this section, and the failure so to deny isnot adequately explained, such allegation shall bedeemed to be admitted to be true, and may be sofound by the Board without the taking of evidence sup-porting such allegation, and the respondent shall beprecluded from introducing any evidence controvertingsaid allegation [Emphasis added ]Even though counsel for the General Counsel objectedto Respondent's attempts to examine witnesses aboutmatters which it did not specifically plead or explain inits answer with affirmative defenses to the backpay spec-ification, I nevertheless permitted Respondent to examineCompliance Officer Miller and other witnesses about thecomparative representative-employee status of Erdahl,Green, and Ryan Respondent was permitted to engagein such examination in order to afford it an opportunityto establish its position on the record Respondent wasalso allowed to make offers of proof with respect there-to In this regard, Compliance Officer Miller testifiedthat he requested backpay information from David Burt-ness, treasurer and financial officer for the Respondent,and Mr Thomas J Rooney, legal counsel for Respond-ent He visited them on two occasions and talked withRooney on several occasions by telephone, and bothRooney and Burtness visited the Regional Office andmet with Miller and the Acting Regional Director priorto the issuance of the backpay specification herein In thecourse of his visit to Respondent's office, Miller said hewas furnished a list of names of crane operators on the1-94 project as follows1 Stanley Anderson2 Lee Bakken3 Vernon Erdahl4 Roy Manthey, working foreman5 Dale Baysinger6 Greg Anderson, oiler7 Jim Otto, oiler and operatoi of certain equipment8 Jim Ryan, operator9 Terry Green, operatorCompliance officer Miller further testified that he didnot know the total number of hours any of the above-named operators worked on the 1-94 project becauseBurtness informed him such information was very diffi-cult to obtain, since the operators moved around fromjob to job, that daily timesheets were not always kept forevery job, and that it would be extremely difficult tocompute, with any degree of certainty, the number ofhours for the 1-94 job At the time Rooney and Burtnessvisited the Regional Office, they objected to Miller'scomputation and Miller requested them to prepare an al-ternative computation, and they attempted to identify thecrane operators who were employed on the 1-94 job,whose identity had not been obtained with any degree ofcertainty Miller followed up his oral request with awritten request to the Respondent (G C Exh 22), towhich Miller testified he did not receive a reply fromRespondentIn spite of the opportunity afforded Respondent at thehearing, however, it nevertheless failed to produce anyspecific evidence or to make any persuasive explanationas to why Green or Ryan should have been representa-tive employees, or why operator Erdahl should not havebeen considered a representative employeeThe parties are in dispute as to whether Haak was ade-quately reinstated on May 18, 1981, as Respondent con-tends he was, or whether he was not adequately reinstat-ed, as counsel for the General Counsel contends Theevidence shows that as a result of the intervention ofUnion Representative Darryl Neilson, Haak was reinstat-ed by Respondent on the City Center project, instead ofthe 1-94 project from which he had been dischargedThereafter, Haak was hired on the the Dale Tile projectuntil that job was completed in November 1981Analysis and ConclusionsThe principal issue presented for determination iswhether or not reinstatement of a discharged discrimina-tee to a different job from the one from which he wasdiscriminatorily discharged by an employer satisfies theremedial Order of the Board It would appear that sucha reinstatement does not necessarily satisfy the Board'sOrder The Board has indicated that the purpose of Sec-tion 10(c) of the Act is a restoration of the situation, asnearly as possible to that which would have been thecase, absent the unlawful discrimination by the employerThus, to satisfy this test, the Board has repeatedly heldthat an employer can restore a discharged discriminateeto a "substantially equivalent job" only when the formerjob of the discriminatee is not available Trustees ofBoston University, 224 NLRB 1385 (1976), Chase NationalBank of New York, 65 NLRB 827 (1946) In the instantcase, not only did Respondent fail to specifically plead,but it did not demonstrate at the hearing, that Haak'sformer crane operator job no longer existed at the time 417the Board Issued its Order (February 8, 1983), but Re-spondent's president McCrossan admitted in his testimo-ny that Haak's job was available from the date of theBoard's Order through September 6, 1982, the backpayperiod in disputeAdditionally, President McCrossan said he did notdesire to reinstate Haak on the 1-94 project becauseHaak and Project Superintendent Weis did not have acompatible work relationship Consequently, he said hepurposefully tried to find work elsewhere for Haak Re-spondent's witnesses (McCrossan, Burtness, and JamesLarson) implied that Haak had declined to accept workon the 1-94 project by refusing to work for Superintend-ent Dave Weis Haak emphatically denied he refused toaccept work on the 1-94 project, or that he refused towork for Superintendent Weis Haak affirmatively testi-fied that he asked Jim Larson, "If you've got work forme, I'd rather work for you than Dan Weiss "1Under the above circumstances, I find that Haak didnot refuse to work for Superintendent Weis on the 1-94project Since Respondent elected not to reinstate him onthe 1-94 project, I further find that by not reinstatingHaak to his former job (crane operator) on the 1-94project, which still existed at the time the Board issuedits Order, constituted a failure by the Respondent tocomply with the Board's Order Nor did the Respondentreinstate Haak to an equivalent position, since the jobson which he was reinstated were only temporary and didnot permit him to earn income equivalent to earnings hewould have earned on the 1-94 project, the duration ofwhich was from December 1980 to November 1983 HadHaak been reinstated to the 1-94 project, he would haveenjoyed continuous employment from the date of theBoard's Order to November 1983 Scientific Pest ControlCorp, 224 NLRB 1651 (1976)Although McCrossan testified he tried to employ Haakat other jobsites to minimize adverse effects from rein-stating Haak before he hired any additional crane opera-tors on the 1-94 project, his testimony in this regard isnot further explained nor supported by any demonstra-tive evidence In any event, as counsel for the GeneralCounsel argues, whether or not Haak wanted to workfor Weis on the 1-94 project is inconsequential, since Re-spondent did not offer to reinstate, nor in fact reinstated,Haak on the 1-94 project as compliance with the Board'sOrder would have required In other words, since Re-spondent did not offer to reinstate Haak to the 1-94 job,Haak could not have refused reinstatement there Inorder to have a refusal, there must first be a valid offer' I credit Haak s testimony not only because I was persuaded by hisdemeanor that he was telling the truth, but also because he was unemployed and every indication in the record evidence shows he continuedto look for work Moreover it may be reasonably Inferred from Haak shaving filed a charge and litigated his discharge before the Board that hewanted to be reinstated to the 1-94 project The fact that he stated hewould rather work for Jim Larson than for Weis was a mere statement ofpreference, and not a refusal to work for Weis, as Respondent characterizes ItHere we had neither Don Pizzolato, Inc , 249 NLRB 953,956 (1980), Kenston Trucking Co, 223 NLRB 502 (1982)Finally, Respondent's president McCrossan and Superin-tendent Weis acknowledged that prior to September1982, Respondent did not offer Haak reinstatement onthe 1-94 project When Respondent did in fact offer rein-statement to Haak, Haak accepted employment on the I-94 projectIt is therefore clear that Respondent filed an answer tothe backpay specification in which it failed to describe itsgeneral affirmative defenses with specificity and particu-larity as required by Sections 102 54(b), 102 54(c), and102 57 of the Board's Rules and Regulations Additional-ly, although Respondent was afforded an opportunityduring the hearing to set forth its defenses with the req-uisite specificity, it nevertheless failed to do so Finally, Iinvited Respondent to meet with the Board's complianceofficer Miller subsequent to the hearing and submit anyinformation it had to him which it deemed would haveestablished errors in the computations of the backpayspecification, or any misrepresentation or impropriety ofthe premise on which they were based As of the date ofthe issuance this decision, the record does not reflect thatRespondent made any effort to present any informationto the Region which would warrant a reconsideration orchange in the computations of the backpay specificationConsequently, I find that Respondent, having had its dayin a full administrative proceeding, is liable for theamount of backpay set forth in the backpay specificationas prepared and set forthThus, based on these findings, reasons, conclusions,and cited legal authority, and particularly noting that allof Respondent's contentions in opposition to the backpayspecification are unsupported, and that the parties are notin dispute as to the propriety of the figures and computa-tions in said specification, I find the backpay specifica-tion is accurate in all respects and issue the followingrecommended 2ORDERThe Respondent, C S McCrossan, Minneapolis, Min-nesota, its officers, agents, successors, and assigns, shallmake Thomas J Haak whole for any wages or benefitslost by paying to Thomas J Haak, personally, theamount of $13,858, and on his behalf contribute $1031 tothe Union's Health and Welfare Fund, $750 to the Pen-sion Fund, and $54 to the Union's Apprenticeship Fund,plus interest accrued on all of these amounts computedin accordance with the formula set forth in the Board'sDecision and Order The Respondent shall make the ap-propriate deductions from said amounts of any tax with-holdings by state and Federal laws2 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes